Fourth Court of Appeals
                                  San Antonio, Texas
                                         June 17, 2019

                                     No. 04-19-00217-CV

                            IN RE A.C., A.C. III, AND S.P.A.C.,
                                         Appellant

                  From the 408th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2018PA00580
                     Honorable Charles E. Montemayor, Judge Presiding


                                        ORDER
        Counsel has filed an Anders brief in this case. The Anders brief was accepted without a
motion to withdraw because, in appeals of orders terminating parental rights, courts generally
cannot grant such a motion absent some ground other than counsel’s conclusion that the appeal is
frivolous and without merit. See In re P.M., 520 S.W.3d 24 (Tex. 2016) (per curiam). After this
court accepted counsel’s Anders brief, counsel filed a motion to withdraw, the sole ground being
counsel’s conclusion that the appeal is frivolous and without merit. We ORDER the motion to
withdraw is held in abeyance pending further order of the court. We further ORDER the clerk of
this court to serve a copy of this order on appellant and all counsel.




                                                   _________________________________
                                                   Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of June, 2019.



                                                   ___________________________________
                                                   Keith E. Hottle,
                                                   Clerk of Court